[Cite as State v. Ali, 2019-Ohio-4763.]


STATE OF OHIO                      )                  IN THE COURT OF APPEALS
                                   )ss:               NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                   )

STATE OF OHIO
                                                     C.A. No.       29580
        Respondent

        v.
                                                     ORIGINAL ACTION IN
JUBA ABDULLAH ALI                                    HABEAS CORPUS

        Petitioner


Dated: November 20, 2019



        PER CURIAM.

        {¶1}     Juba Abdullah Ali has petitioned this Court for a writ of habeas corpus to order

his release from custody.          Because Mr. Ali has not complied with the mandatory

requirements of R.C. 2969.25, this Court must dismiss this case.

        {¶2}     Upon review of the petition, it is apparent that it contains numerous defects.

Mr. Ali failed to specifically name the respondent, although his allegations are directed

to the trial court judge who is presiding over his criminal case. He also failed to verify

his petition and attach his commitment papers, as required by R.C. 2725.04. While these

defects would ordinarily require dismissal, Mr. Ali also failed to comply with a statutory

filing mandate that requires this Court to dismiss his petition.

        {¶3}     R.C. 2969.25 sets forth specific filings requirements for inmates who file a

civil action against a government employee or entity. The judge who is presiding over

his case is a government employee. Mr. Ali, incarcerated in the Summit County Jail, is
                                                                                 C.A. No. 29580
                                                                                     Page 2 of 3

an inmate. R.C. 2969.21(C) and (D). A case must be dismissed if the inmate fails to

comply with the mandatory requirements of R.C. 2969.25 in the commencement of the

action. State ex rel. Graham v. Findlay Mun. Court, 106 Ohio St. 3d 63, 2005-Ohio-3671,

¶ 6 (“The requirements of R.C. 2969.25 are mandatory, and failure to comply with them

subjects an inmate’s action to dismissal.”).

       {¶4}   Mr. Ali did not pay the cost deposit required by this Court’s Local Rules.

He also failed to comply with R.C. 2969.25(C), which sets forth specific requirements for

an inmate who seeks to proceed without paying the cost deposit. Mr. Ali did not file an

affidavit of indigency and he did not file a statement of his prisoner trust account that sets

forth the balance in his inmate account for each of the preceding six months, as certified

by the institutional cashier.

       {¶5}   Because Mr. Ali did not comply with the mandatory requirements of R.C.

2969.25, the case is dismissed. Costs taxed to Mr. Ali.

       {¶6}   The clerk of courts is hereby directed to serve upon all parties not in default

notice of this judgment and its date of entry upon the journal. Civ.R. 58.




                                                   LYNNE S. CALLAHAN
                                                   FOR THE COURT




CARR, J.
HENSAL, J.
CONCUR.
                                                                     C.A. No. 29580
                                                                         Page 3 of 3

APPEARANCES:

JUBA ABDULLAH ALI, Pro se, Petitioner.

SHERRI BEVAN WALSH, Prosecuting Attorney, and COLLEEN SIMS, Assistant Prosecuting
Attorney, for Respondents.